Citation Nr: 1549657	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-31 097	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from August 1966 to August 1968.  He served in Korea from January 1967 to March 1968.

This appeal initially came before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2015, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development. 

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that the claim must be remanded for compliance with the Board's prior remand instructions, requiring further AOJ action.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board errs as a matter of law when it fails to ensure substantial compliance with its remand orders). 

The Veteran claims his Parkinson's disease is related to herbicide exposure during his service in Korea from January 1967 to March 1968 at the US Army Support Command Korea (ASCOM) Depot.  He stated he was an auto mechanic, and herbicides were stored near his motor pool where he worked.  He also stated he transported staff and materials to the Demilitarized Zone (DMZ) in Korea.  
 
In June 2015, the Board remanded the claim for further development.  Specifically, the Board requested that the AOJ contact appropriate official sources to request information to determine whether herbicides were used or stored in Korea along the DMZ and at ASCOM prior to April 1, 1968.  Additionally, the Board requested that the AOJ obtain information regarding the unit's histories to determine the likelihood that the Veteran's duties would require him to travel to the DMZ during his service in Korea. 

In July 2015, the AOJ attempted to verify with the U.S. Army and Joint Services Records Research Center (JSRRC) if the Veteran was exposed to herbicides during his military service from January 1967 to March 1968.

In September 2015, a reply was received from the JSRRC, in which it was stated that the command history for ASCOM Depot did not document the use, storage, spraying, or transporting of herbicides.  It also stated there was no documentation of any specific duties performed by members of ASCOM Depot along the DMZ. 

This response is insufficient.  Although the JSRRC response stated there is no documentation of the use or storage of herbicides at ASCOM, it does not address whether herbicides were used or stored in Korea along the DMZ prior to April 1, 1968, as requested.  Additionally, the JSRRC did not address the likelihood that the Veteran's military duties would require him to travel to the DMZ (noted to be a distance of 26 miles from the location of the ASCOM Depot) during his service in Korea.  These deficiencies should be addressed on remand.

Furthermore, although ASCOM unit's command history did not specifically document the use and storage of herbicides, this lack of documentation does not confirm whether herbicides were used or stored at ASCOM or at the DMZ.  Thus, on remand, further evidentiary development is required, and the AOJ should send a request to the Armed Forces Pest Management Board or the Army Public Health Command to obtain such records, if they exist, to determine whether herbicides was used or stored at ASCOM and the DMZ during the Veteran's service in Korea. 

In addition, records note that the Veteran was awarded disability benefits from the Social Security Administration in June 2010.  Therefore, the Veteran's records relied upon in awarding him Social Security benefits must be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Request from Social Security Administration copies of all medical records underlying the award of disability benefits. 

3.  Contact the Armed Forces Pest Management Board and/or Army Public Health Command for listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide for purposes of determining whether herbicides were used or stored near the DMZ and at ASCOM during the Veteran's period of service in Korea from January 1967 to March 1968.  The Veteran should be informed of all efforts to obtain such information, including if the information is determined to be unavailable.

4.  Contact the JSRRC, or any other appropriate sources, to determine the likelihood that the Veteran's military duties would require him to travel 26 miles to the DMZ during his service in Korea.

5.  After undertaking any additional necessary development following completion of the above actions, readjudicate the claim.   If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford an appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


